Citation Nr: 1756006	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteopenia with stress fracture residuals of the left hip, left leg, left knee, and left great toe.

2.  Entitlement to service connection for a back disability, to include as secondary to stress fractures of the left hip, left leg, left knee, and left great toe.

3.  Entitlement to service connection for a right knee disability, to include as secondary to stress fractures of left hip, left leg, left knee, and left great toe.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a February 2017 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Osteopenia is a developmental disease, which clearly and unmistakably existed prior to the Veteran's active duty service; the credible and probative evidence of record shows that the Veteran's disability did not undergo an increase in severity beyond its natural progression during service.

2.  Stress fractures of the left hip, left leg, left knee, and left great toe are due to the nonservice-connected osteopenia.

3.  A back disability is not caused or aggravated by a service-connected disability.

4.  A right knee disability is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The pre-existing osteopenia was not aggravated by the Veteran's active military service.  38 U.S.C. §§ 1111, 1153 (2012); 38 C.F.R. § 3.306 (2017).

2.  Residuals of stress fractures of the left hip, left leg, left knee, and left great toe were not incurred in or aggravated by the Veteran's military service, and/or a service-connected disability.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2017).

4.  A back disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5103, 5103A, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

5.  A right knee disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5103, 5103A, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran and her representative have raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the February 2017 Board Remand, the Veteran was afforded a VA addendum opinion in April 2017 to the pending claims.  The opinion provided by the VA examiner reflects that she thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2017 VA addendum opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153 (2012); 38 C.F.R. §§ 3.304, 3.306(b) (2017).

Notwithstanding the foregoing, congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial, or hereditary origin by its very nature pre-exists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).

The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In this matter, the Veteran contends that she incurred multiple stress fractures during her military service.  She additionally asserts that she suffers from disabilities of the back and right knee due to her in-service stress fractures.  For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had osteopenia, which is a developmental disease that pre-existed her active military service.

The Veteran served on active duty from February 2002 to July 2002.  Osteopenia was not documented in the Veteran's January 2002 enlistment examination.  Service treatment records (STRs) show that the Veteran was repeatedly treated for complaints of left hip, bilateral foot, and bilateral ankle pain during her brief period of active duty service.  See, e.g., the STRs dated April 2002, May 2002, June 2002, and July 2002.  She was noted to have stress fractures of the left inferior pubic ramus, the left great toe, the right fibula, and bilateral calcaneal stress fractures.  See the STRs dated April 2002 and June 2002.  A bone density evaluation conducted in July 2002 confirmed a diagnosis of osteopenia.  The Veteran was placed on light duty and was recommended for discharge due to 'medical incapability' in July 2002.  At that time, it was noted that the Veteran had osteopenia and, as a result, was prone to multiple recurrent stress fractures.

With respect to the question of whether the Veteran's osteopenia pre-existed her military service, a June 2009 VA examiner determined that it was at least as likely as not that the Veteran's osteopenia is a congenital disability; the examiner failed to clarify whether the osteopenia was a congenital disease or defect.  Additionally, the June 2009 VA examiner rendered her opinion without reviewing the entirety of the Veteran's claims file, to include her STRs.

In support of her claim, the Veteran submitted a private medical opinion dated in December 2009 from Dr. J.D., who stated it was unlikely that the Veteran had osteopenia in 2002; and, even if she did, it was unlikely that her in-service stress fractures were caused by decreased bone density.  Dr. J.D, however, stated that he did not have access to the Veteran's STRs, and he further noted that the Veteran's treatment records from the period immediately after her discharge from active service had been destroyed due to her absence of follow-up and loss of contact.

Due to the inadequacies of the June 2009 VA opinion and the December 2009 private opinion, the Board remanded the matter for a VA addendum opinion in February 2017.  Pursuant to the Board Remand, the Veteran was afforded a VA addendum opinion in April 2017, at which time the examiner reviewed the entirety of the Veteran's claims file, including her medical history, STRs, and private treatment records.  The examiner explained,

Veteran's osteopenia is not a congenital disease or defect.  Congenital means that it was present at birth.  Her osteopenia is a pre-existing developmental disease that [is] most likely due to estrogen deficiency and being underweight at age 17.  Developmental means that, as she was growing over the years, her osteopenia developed.  Per records from endocrinologist, Dr. D. 11-08-2002, Veteran did not start getting periods until the age of 17 and was reported to be 97 pounds at age 17 with height of 67.5 inches.  Veteran's weight at the time of entrance was 147 pounds and at that time she was having normal periods.  Veteran's osteopenia was diagnosed 07-2002 after having a DEXA scan or bone density scan, but this condition more likely than not existed prior to active duty as evidence by the history of low weight, lack of menstruation indicating the cause of lack of estrogen as the cause for osteopenia.  (Reference Epidemiology and etiology of premenopausal osteoporosis Up-to-date).  According to STR, her osteopenia was unidentified at the time of entrance due to her having a normal examination at the time of entrance with normal weight and normal menstrual cycle history.

The April 2017 VA examiner provided detailed explanation for her conclusions, and her opinion was rendered based upon a thorough review of the Veteran's medical history as well as discussion of pertinent medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board finds this medical opinion to be more probative than the December 2009 opinion from Dr. J.D., which was admittedly rendered without review of all pertinent medical evidence of record.  Thus, given the short length of time between service entrance and the July 2002 bone density evaluation, as well as the fact that the VA examiner positively determined that the Veteran suffered from the developmental disease of osteopenia, which pre-existed her military service, the Board accordingly finds the evidentiary standard for establishing the osteopenia as a developmental disease that existed prior to service has been met.

As described above, service connection is permissible for "diseases" of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestation of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-92 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Specifically, the evidence must show that the claimed condition was aggravated by service, meaning chronically (i.e., permanently) worsened it beyond its natural progression.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

As described above, the Veteran's repeated complaints of joint pain and multiple stress fractures were documented during her military service.  See, e.g., the STRs dated April 2002, May 2002, June 2002, and July 2002.

Post-service treatment records dated in November 2002 from Dr. J.D. note a history of stress fracture of the left inferior pubic ramus and in the distal tibia and fibula.

VA examination reports dated in June 2009 documented the Veteran's complaints of left hip, back, and right knee pain.  X-ray revealed "several small growth arrest lines in each mid femoral diaphysis indicating possible serious illness early in life."  The examiner reported that, as to the left knee, spine, left foot, and left hip, there was no associated diagnosis.

In the April 2017 VA addendum opinion, the examiner addressed the question of aggravation of the pre-existing osteopenia disability.  The examiner explained, 

Osteopenia is a condition that develops over months to years and more likely than not existed prior to Veteran's active duty service (see above).  There is no evidence in the STR that her osteopenia or thinning of the bones worsened or was aggravated beyond its natural course due to short time she was on active duty service and no other aggravated factors such as being prisoner of war, lack of nutrition, etc.  With no known exposures to exacerbate her osteopenia, it is less likely as not that this condition was worsened beyond [its] natural course.  Medical evidence supports that weight bearing exercise actually slows the progression of thinning of the bones.  When you exercise, you don't just build muscle and endurance.  You also build and maintain the amount and thickness of your bones.  You may hear health professionals call this 'bone mass and density.'

The April 2017 examiner continued,

In summary, Veteran's osteopenia was more likely than not an unidentified pre-existing developmental condition that predisposed her to stress fractures.  According to Reference Mayo Clinic disease stress fractures website, 'Risk Factors include women who have abnormal or absent menstrual periods and weakened bones.'  However, the rigors of her military training, including prolonged high impact activities, were at least as likely as not the cause of her stress fractures [that] occurred in service.  Per above listed Mayo Clinic website, under causes of stress fractures, 'Stress fractures often result from increasing the amount or intensity of an activity too quickly.  Bones subjected to unaccustomed force without enough time for recovery reabsorb cells faster than your body can replace them, which makes you more susceptible to stress fractures.'

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

The competent medical evidence shows that the diagnosed developmental disease (namely, osteopenia) was not aggravated beyond its natural progression by the Veteran's military service.  The Board finds the April 2017 VA medical opinion particularly probative as to the question of aggravation, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  The April 2017 VA examiner's rationale was substantial, thorough, and based on the overall record.  Moreover, it is clear and unmistakable this condition as not aggravated by the Veteran's military service.  Here, there is no evidence to show that the Veteran's disability was aggravated beyond its natural progression by the circumstances of her active duty.  The evidence additionally shows that, although the Veteran suffered from multiple stress fractures during her military service, these were due to her pre-existing developmental disease of osteopenia.  In other words, but for her osteopenia, she would not have developed stress fractures.  

Significantly, the findings of the April 2017 VA examiner were thoroughly explained and fully supported by the evidence of record, as well as the pertinent medical literature.  To this end, the Board notes that the April 2017 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the April 2017 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that service connection for osteopenia with multiple stress fractures is not warranted.

Moreover, with respect to the claimed back and right knee disabilities, the Veteran has asserted entitlement to service connection for back and right knee disabilities, as secondary to stress fractures.  There is no evidence to suggest, nor does the Veteran contend that her claimed back and right knee disabilities are directly due to her military service.  Rather, she specifically argues that she developed these disabilities due to her in-service stress fractures.  See Veteran's claim dated July 2008.  Critically, as explained above, service connection has not been established for osteopenia with multiple stress fractures.  Accordingly, service connection for disabilities of the back and right knee is not warranted.  38 C.F.R. § 3.310.

The Board has considered the contentions of the Veteran that her stress fractures are due to her military service, and not due to the pre-existing osteopenia.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to causation concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In other words, while the Veteran is competent to describe her symptoms, she lacks the necessary expertise to opine as to the etiology of those symptoms.  In addition, the Veteran's contentions are contradicted by the findings of the April 2017 VA examiner who specifically considered the Veteran's lay statements in rendering her negative opinion.

In short, the Board finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, demonstrates that aggravation did not take place.  See 38 U.S.C. § 1153 (2012); 38 C.F.R. §§ 3.304, 3.306(b) (2017); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence shows the in-service stress fractures were due to osteopenia, a developmental disease that pre-existed the Veteran's active military service, but was not aggravated beyond its natural progression during such service.  Accordingly, entitlement to service connection for osteopenia with stress fractures of the left hip, left leg, left knee, and left great toe is not warranted.  Moreover, as stated above, because service connection for osteopenia with stress fractures is not being granted herein, the Veteran's claims of entitlement to service connection for disabilities of the back and right knee as secondary to stress fractures must also be denied.


ORDER

Entitlement to service connection for osteopenia with stress fractures of the left hip, left leg, left knee, and left great toe is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


